Citation Nr: 1422787	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-21 923	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to May 14, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from March 1997 to March 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Lincoln, Nebraska (RO), which granted TDIU effective May 14, 2010.  The Veteran timely appealed the effective date assigned for TDIU.  

The Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in August 2012, and a transcript of the hearing is on file.


FINDINGS OF FACT

1.  Effective on April 25, 2008, the Veteran was granted service connected for PTSD and assigned a 50 percent rating.  At the time of this grant, he was also service connected for arthropathy of the cervical spine, 30 percent disabling; degenerative disc disease of the thoracolumbar spine, 20 percent disabling; status post partial meniscectomy of the left knee, 10 percent disabling; internal derangement of the left knee, 10 percent disabling; internal derangement of the right knee, 10 percent disabling; and hypertension, zero percent disabling.  His combined rating was 80 percent.

2.  A claim for TDIU was received by VA on November 19, 2009.   

3.  There is evidence on file that the Veteran was totally disabled due to service-connected disabilities as of  August 1, 2009.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 2009 for TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2009, prior to adjudication, which informed him of the requirements needed to warrant TDIU.  TDIU was granted by rating decision in August 2010, effective May 14, 2010.

In accordance with the requirements of VCAA, the December 2009 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the December 2009 letter.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was also informed in the December 2009 letter of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  The Board concludes an examination is not necessary in connection with this earlier effective date claim, because the examination could not show evidence of the historical severity of Veteran's service-connected disabilities. 

All available evidence has been obtained in this case, and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2012 travel board hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at his August 2012 hearing by his accredited representative from Veterans of Foreign Wars of the United States.  The representative and the VLJ who conducted the hearing asked questions to ascertain when the Veteran's service-connected disabilities were severe enough to warrant a grant of TDIU and whether there was outstanding evidence in the case.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an earlier effective date for TDIU.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has contended, including at his travel board hearing in August 2012, that an effective date prior to May 14, 2010 is warranted for the grant of TDIU because he has not worked since August 2009 and there is evidence of unemployability at least since he filed his claim in November 2009.  

A September 2009 Decision Review Officer's decision granted service connection for posttraumatic stress disorder (PTSD) with a 50 percent rating effective April 25, 2008, and granted service connection for residuals of traumatic brain injury, with a 10 percent rating effective July 16, 2008 and a 40 percent rating effective October 23, 2008.

The Board notes that, based on the above grant of a rating of 50 percent for PTSD beginning April 25, 2008, the Veteran met the schedular criteria for unemployability under 38 C.F.R. § 4.16(a) (2013) beginning April 25, 2008.  As of April 25, 2008, the Veteran was service connected for PTSD, 50 percent disabling; arthropathy of the cervical spine, 30 percent disabling; degenerative disc disease of the thoracolumbar spine, 20 percent disabling; status post partial meniscectomy of the left knee, 10 percent disabling; internal derangement of the left knee, 10 percent disabling; internal derangement of the right knee, 10 percent disabling; and hypertension, zero percent disabling.  His combined rating as of April 25, 2008 was 80 percent.

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2013).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Total disability ratings for compensation may be assigned where the schedular rating for the service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disability is sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19 (2013). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Based on the above VA regulations, the Board must now determine the date of claim for TDIU and the date entitlement to TDIU arose, meaning the initial date that there is evidence of unemployability.  

The Veteran's claim for TDIU was received by VA on November 19, 2009.  With respect to the date entitlement arose, the evidence shows that the Veteran stopped working full time as a maintenance manager on August 1, 2009.  He reported on VA general examination in December 2009 that he was terminated from his job after one year due to memory problems.  

According to a statement dated May 14, 2010 from a VA physician who had been treating the Veteran since February 2010, the Veteran's symptoms included depression, mood swings, irritability, nightmares, emotional numbing, hyper vigilance, intrusive thoughts, and flashbacks.  His symptoms negatively impact his ability to function effectively in the workplace environment and make him incapable of maintaining substantially gainful employment.  The Veteran and his wife testified at his August 2012 travel board hearing that his service-connected symptoms, especially his psychiatric symptoms, were the same at the time that he filed his claim in November 2009 as they were in May 2010.  In fact, the global assessment of functioning (GAF) score on VA psychiatric evaluation in July 2009 was 45, which is indicative of serious functional impairment.  The Board finds the hearing testimony of the Veteran and his wife to be competent and credible with respect to the severity of the Veteran's psychiatric symptoms at the time that he filed his claim for TDIU.  The evidence establishes that entitlement arose when the Veteran lost his job effective August 1, 2009 because of his service-connected disabilities.  Since the Veteran filed his claim for TDIU within one year of that date, the appropriate effective date for the grant of entitlement to TDIU is August 1, 2009.  38 C.F.R. § 3.400(o)(2) (2013).


ORDER

An earlier effective date of August 1, 2009 for entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


